 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 1 of 8 Page ID #:278




 1   Antony L. Ryan (pro hac vice pending)
        aryan@cravath.com
 2   Kevin J. Orsini (pro hac vice pending)
        korsini@cravath.com
 3   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 4   New York, New York 10019-7475
     Telephone: (212) 474-1000
 5   Facsimile: (212) 474-3700
 6   Naeun Rim (State Bar No. 263558)
        nrim@birdmarella.com
 7   Grace W. Kang (State Bar No. 271260)
        gkang@birdmarella.com
 8   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
 9   1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
10   Telephone: (310) 201-2100
     Facsimile: 310-201-2110
11

12   Attorneys for Defendants Robinhood Financial LLC;
     Robinhood Securities, LLC; and Robinhood Markets, Inc.
13

14
                        UNITED STATES DISTRICT COURT
15
                      CENTRAL DISTRICT OF CALIFORNIA
16

17   LEVI COBOS, an individual on behalf
18   of those similarly situated,             Case No. 21-cv-00843-VAP-MRW
19
     Plaintiff,                               [Related Cases 2:21-cv-00835-VAP
20                                            (MRWx); 2:21-cv-00837-VAP
     v.                                       (MRWx)]
21
     ROBINHOOD FINANCIAL LLC, a
22                                            DECLARATION OF SHIV VERMA
     Delaware Corporation; ROBINHOOD
23   SECURITIES, LLC, a Delaware
                                              Judge: Hon. Virginia A. Phillips
     Corporation; and ROBINHOOD
24                                            Courtroom: 8A
     MARKETS, INC., a Delaware
                                              Hearing Date: February 10, 2021
25   corporation; and DOES 1 through 1000,
                                              Hearing Time: 10:00 A.M.
     inclusive,
26

27   Defendants.

28
 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 2 of 8 Page ID #:279




 1            I, Shiv Verma, declare as follows:
 2            1.     I am the Head of Treasury, Finance & Strategy and Investor Relations
 3   at Robinhood Markets, Inc. (“RHM”). I have been at Robinhood since 2018. In
 4   my position, I am responsible for treasury, finance and strategy, as well as investor
 5   relations. I report directly to Jason Warnick, the Chief Financial Officer of RHM.
 6   I have personal knowledge of the facts stated in this declaration, except for those
 7   matters stated on information and belief, and if called upon to do so, I could and
 8   would so testify.
 9            2.      I respectfully submit this Declaration in support of Robinhood’s
10   Opposition to Plaintiff’s Motion for a Temporary Restraining Order.
11     I.          Background on Robinhood.
12            3.     RHM is a financial services company headquartered in Menlo Park,
13   California. RHM wholly owns Robinhood Financial LLC (“RHF”), which acts as
14   an introducing broker for its customers by taking their trade orders. RHF is
15   headquartered in Menlo Park, California. RHM also wholly owns Robinhood
16   Securities, LLC (“RHS”), which, as a member of SEC-registered clearinghouses,
17   serves as a clearing broker for RHF. In that capacity, RHS executes customer
18   orders received from RHF by routing them to market-makers and also clears and
19   settles trades for RHF. RHS’s headquarters is registered with FINRA and the SEC
20   in Lake Mary, Florida. Throughout this Declaration, I refer to these three entities
21   collectively as “Robinhood.”
22      II.        Role As Head of Treasury.
23            4.     As Head of Treasury, my role is to manage RHM’s liquidity. I also
24   monitor RHF’s and RHS’s liquidity to ensure compliance with all regulatory and
25   clearinghouse deposit requirements. My team and I monitor whether there is
26   sufficient capital for Robinhood to serve its customers while also monitoring
27   obligations to our counterparties and under the law. Accordingly, we are required
28

                                                   2
 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 3 of 8 Page ID #:280




 1   to monitor and engage with a number of market participants that, collectively, form
 2   the infrastructure that enables Robinhood customers to trade in financial markets.
 3      III.        Monitoring Capital Requirements.
 4             5.     Broker-dealers are required to pay deposits to clearinghouses, such as
 5   the National Securities Clearing Corporation (“NSCC”). The deposit supports
 6   trades during the two-day settlement period (known as “T+2”) in which the
 7   clearinghouse delivers the stock to the buyer and the funds to the seller. To
 8   calculate the deposit requirements, clearinghouses look at, among other things, a
 9   firm’s customer holdings, including unsettled trades. They use a volatility
10   multiplier, including looking at specific securities, to quantify their risk. The
11   clearinghouse may assign additional charges to the broker-dealer’s deposit
12   requirement depending on value-at-risk (“VaR”) calculations and the broker-
13   dealer’s available net capital.
14             6.     Broker-dealers must also comply with certain net capital requirements
15   under an SEC rule known as the Uniform Net Capital Rule.
16             7.     Between the clearinghouse deposit requirements and the requirements
17   of the Uniform Net Capital Rule, RHF and RHS are required to monitor available
18   liquidity to ensure that they are balancing customer demands and their obligations
19   to the clearinghouses and federal regulators.
20      IV.         Unprecedented Volatility and Volume in the Market.
21             8.     During the week of January 25 to January 29, 2021, Robinhood saw a
22   tremendous surge in demand for its services. Between January 28 and February 1,
23   2021, hundreds of thousands of users opened new Robinhood accounts.
24             9.     During this period, there was also a significant surge in market
25   volatility and volume, which triggered a large increase in clearinghouse-mandated
26   deposit requirements. During the week of January 25, 2021, Robinhood’s
27   clearinghouse-mandated deposit requirements related to equities increased tenfold,
28

                                                  3
 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 4 of 8 Page ID #:281




 1   or 1,000 percent. Individual volatile stocks accounted for hundreds of millions of
 2   dollars in deposit requirements.
 3         10.    Robinhood monitored the stocks that were undergoing particularly
 4   volatile price swings and began to take proactive measures to ensure that it could
 5   support the trades in those particular stocks. For example, beginning on January
 6   25, RHF began increasing its margin maintenance ratio for a number of these
 7   volatile stocks to 100 percent. RHF also began limiting the number of options
 8   contracts that customers could purchase on a security-by-security basis.
 9         11.    From January 25 to January 27, 2021, the NSCC increased RHS’s
10   deposit requirements by several hundred million dollars as a result of the increased
11   volatility in the market and trading volume by Robinhood customers. RHS met
12   those increased deposit requirements.
13         12.    Early on January 28, 2021, RHS’s operations team received its daily
14   margin notice from the NSCC requesting an increase in RHS’s deposit requirement
15   for that day to more than $3 billion. This increase put RHS’s deposit requirements
16   an order of magnitude above typical levels. I understand that RHS’s operations
17   team promptly reached out to the NSCC to discuss the request. My role as Head of
18   Treasury at RHM was to support RHS in financial calculations and planning.
19         13.    In discussions with the NSCC, RHS learned that a substantial portion
20   of the increased deposit requirement resulted from the NSCC’s VaR calculation for
21   specific stocks, such as AMC Entertainment Holdings, Inc. (“AMC”) and
22   GameStop Corp. (“GameStop” or “GME”). In addition, because RHS’s VaR
23   charge exceeded its net capital, the NSCC imposed an additional special charge.
24   The NSCC notified RHS that the NSCC’s Risk Committee was reviewing the
25   system generated margin calls. As a way to mitigate the sudden increase in the
26   NSCC deposit requirements, RHS proposed to the NSCC that, as a temporary
27   measure, it would limit customer purchases for certain volatile stocks that had
28   driven the increased deposit requirements. Based on the issues it was facing and

                                              4
 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 5 of 8 Page ID #:282




 1   the discussions with the NSCC, RHS believed that these temporary restrictions
 2   would help mitigate the increase in its clearinghouse deposit requirements by
 3   eliminating or significantly reducing the special charge. Within several hours of
 4   the discussion with NSCC concerning the temporary restrictions, the NSCC issued
 5   an amended margin call that removed the special requirement, leaving only the
 6   VaR charge of $1.4 billion. By 10:00 a.m. Eastern Time on January 28, RHS
 7   deposited approximately $700 million in incremental deposit charges with the
 8   NSCC to meet the revised deposit requirement for that day.
 9         14.    On January 28, 2021, RHS informed RHF that it would not accept
10   purchase orders for certain volatile stocks that had driven the increased deposit
11   requirements. As noted, RHS imposed these measures in order to reduce the
12   collateral deposits demanded by the NSCC to a manageable level, and RHS
13   expected that these actions would lead to such a result. To provide flexibility to
14   customers with existing positions, RHF permitted customers to sell their
15   positions—i.e., a “position closing only” (“PCO”) restriction. As a result, RHF
16   maintained trading continuity for Robinhood customers at market opening and
17   enabled millions of customers to transact in thousands of other securities.
18         15.    The PCO limitations were a necessary step for RHS to take to protect
19   the Firm, Robinhood customers, and the markets. The temporary restrictions on
20   specified securities helped RHS to comply with its clearinghouse deposit
21   requirements in the face of unprecedented volatility and volume, thereby allowing
22   the Firm to continue to serve Robinhood customers and comply with all trading
23   requirements and regulations. Nonetheless, broker-dealers like RHS may face
24   increased deposit requirements from clearinghouses at any time, necessitating the
25   continued need to monitor trading activity of volatile stocks.
26         16.    While the PCO limitations temporarily prevented customers from
27   buying certain stocks, after market close on January 28, 2021, RHS informed RHF
28   that it could take steps to ease the restrictions. Rather than restrict certain stocks to

                                                 5
 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 6 of 8 Page ID #:283




 1   PCO trades, RHF permitted some additional purchases but set a maximum number
 2   of shares or options contracts on a security-by-security basis that a customer could
 3   purchase.
 4      V.           Robinhood Draws On A Line of Credit and Raises Money From
 5                   Investors.
 6             17.      To deal with the ongoing market volatility, Robinhood took actions to
 7   ensure it has sufficient funds to comply with deposit requirements and to serve its
 8   growing customer base. Such actions have ensured that customers continue to be
 9   able to trade freely in thousands of securities, and have allowed RHF to reduce the
10   temporary restrictions on a small number of volatile securities that, as explained
11   above, were necessary to protect the firm and its customers.
12             18.      One way in which Robinhood increased capital was to draw on
13   existing lines of credit, as is common in the normal course of operating its
14   business. On January 27 to January 28, 2021, Robinhood drew on existing lines of
15   credit.
16             19.      Robinhood also raised capital from investors. Over the next several
17   days, Robinhood raised approximately $3.4 billion, $1 billion of which it
18   contributed to RHS. This fundraising was a strong sign of confidence from
19   investors that will help Robinhood continue to build for the future and further serve
20   its customers through the strong growth the company has seen this year.
21             20.      RHS has applied the capital to support Robinhood customers’ trades.
22             21.      These additional funds, combined with the temporary restrictions,
23   enabled RHS to continue to execute trades for its customers and to continue its
24   mission to democratize finance for all by providing access to the financial markets
25   to everyone.
26

27

28

                                                    6
 Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 7 of 8 Page ID #:284




 1      VI.         No Citadel Entity or Other Third Party Was Involved In
 2                  Robinhood’s Decision-Making.
 3            22.     I am familiar with the recent rumors on social media and in the press
 4   suggesting that Citadel LLC (“Citadel”), a hedge fund, or Citadel Securities LLC
 5   (“Citadel Securities”), a market maker, has an ownership interest in Robinhood,
 6   and that Citadel or Citadel Securities played a role in Robinhood’s decision to
 7   restrict trades of certain volatile stocks during the weeks of January 25 and
 8   February 1, 2021. These rumors and speculation are false.
 9            23.     Neither Citadel nor Citadel Securities has an ownership stake in
10   Robinhood. I am unaware of any indirect ownership stake by Citadel or Citadel
11   Securities in Robinhood.
12            24.     To the best of my knowledge based on my involvement in the
13   discussions concerning RHS’s decision to apply these limited restrictions, no third
14   party, including Citadel and Citadel Securities, requested that Robinhood apply
15   restrictions on stock or options trading or played any role in RHS’s decision to
16   apply limited restrictions on stock and options purchases in certain securities.
17            25.     As of January 27, 2021 and through the present, RHM did not hold,
18   and has not held, short positions in GameStop, AMC or Blackberry, Ltd. I
19   understand that no Robinhood customers held short positions in any of those
20   securities through Robinhood, as the Robinhood app and website do not permit
21   short selling.
22      VII.        The Need for Broker-Dealer Discretion Over Trading Restrictions.
23            26.     I understand that the plaintiff in this action seeks a court order to
24   require Robinhood to remove any trading restrictions or limitations on specific
25   securities. Such an order would be dangerous for the financial system. If
26   Robinhood were to lose the ability to temporarily restrict or limit trading in
27   response to rapidly changing market conditions, it would be unable to protect
28

                                                    7
DocuSign Envelope ID: D22E953E-90B5-4816-B524-11B7576B84D8
        Case 2:21-cv-00843-VAP-MRW Document 27-2 Filed 02/08/21 Page 8 of 8 Page ID #:285




        1   itself, its customers, and the markets during periods of significant volatility and
        2   enhanced risk.
        3            27.     As recent events make clear, in times of extreme volatility and high
        4   trading volume, collateral deposit requirements, which exist to protect investors,
        5   can increase significantly—including by hundreds of millions or even several
        6   billion dollars overnight.
        7            28.     The steps Robinhood has taken in recent days to draw on its line of
        8   credit and raise money from investors, as set forth above, have substantially
        9   increased RHS’s net capital and liquid assets and thereby enable it to support
      10    customer trading in more extreme market conditions. Raising capital cannot be the
      11    only tool through which a broker-dealer can address stressed market conditions.
      12    Indeed, no amount of raised capital could support limitless T+2 settlement. Like
      13    any broker-dealer, Robinhood must have the ability to impose risk management
      14    measures like trading restrictions or limitations, if necessary, to address conditions
      15    of extreme market volatility.
      16             I declare under penalty of perjury that the foregoing is true and correct.
      17             Executed February 8, 2021, at Menlo Park, California.
      18

      19
                                                                       Shiv Verma
      20

      21

      22

      23

      24

      25

      26

      27

      28

                                                             8
